HLD-204 (September 2010)                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-3484
                                       ___________

                               IN RE: AMIN A. RASHID,
                                                  Petitioner

                       ____________________________________

                On Petition for Writ of Mandamus from the United States
                           District Court for the Eastern District of Pennsylvania
                   (Related to E.D. Pa. Crim. No. 08-cr-00493-001)
                     ____________________________________

                     Submitted Under Rule 21, Fed. R. App. Pro.
                                September 30, 2010
           Before: MCKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges

                             Opinion filed: November 3, 2010

                                        _________

                                        OPINION
                                        _________

PER CURIAM.

              Amin Rashid, proceeding pro se, has filed a petition for a writ of mandamus

seeking review of a District Court judge=s decision to deny his request for recusal in his

criminal proceedings. For the reasons that follow, we will deny the petition.

              Rashid was charged with two counts of mail fraud and one count of


                                             1
aggravated identity theft. In March 2009, Rashid filed a motion to proceed pro se and

defense counsel moved to withdraw as counsel. The District Court granted these

motions. In May 2009, a Superceding Indictment was issued charging Rashid with ten

counts of mail fraud, eight counts of aggravated identity theft, and one count of passing

an altered postal money order. The District Court held a hearing in November 2009 and

ruled on numerous motions filed by Rashid. Rashid continued to file pre-trial motions,

including a motion pursuant to 28 U.S.C. ' 455 to disqualify District Judge Anita Brody,

who was presiding over his case. Judge Brody granted Rashid=s motion for

disqualification and his case was reassigned to District Judge Cynthia Rufe. Rashid filed

additional pre-trial motions and the District Court held a hearing addressing Rashid=s

filings in April 2010.

              In June 2010, Rashid filed an affidavit pursuant to 28 U.S.C. ' 144 accusing

Judge Rufe of bias or prejudice against him and in favor of the Government. The District

Court reviewed the sufficiency of the affidavit to determine whether disqualification was

necessary. The District Court found the affidavit procedurally defective, noting it was not

accompanied by a certificate stating that it was made in good faith. The District Court

also found that Rashid=s earlier motion to disqualify Judge Brody precluded consideration

of his allegations of bias on the merits under ' 144, which provides that a party may file

only one affidavit of bias in any case.

              For the sake of completeness and ultimate review of its actions, the District


                                             2
Court also examined the legal sufficiency of the affidavit. The District Court noted that

Rashid=s affidavit primarily alleged facts related to the procedural history of the case,

which had no bearing on allegations of bias against the District Court. The District Court

found that Rashid=s allegations reflected only his general disagreement with the District

Court=s rulings, scheduling, or procedure during the course of the proceedings. The

District Court further stated that Rashid had not identified any extrajudicial source of bias

by the Court and that he alleged only purely judicial conduct to support his claim of

prejudice. The District Court thus denied Rashid=s request for recusal pursuant to 28

U.S.C. ' 144.

                Rashid then filed the present mandamus petition, contending that the

allegations contained in his affidavit pursuant to 28 U.S.C. ' 144 are not about Judge

Rufe=s rulings but her inability to render a fair judgment. Mandamus, however, does not

lie to correct a district judge=s failure to disqualify himself or herself for actual bias under

28 U.S.C. ' 144. In re School Asbestos Litig., 977 F.2d 764, 775-76 (3d Cir. 1992). We

have held that an appeal from final judgment is an adequate means of relief to rectify such

a failure. Id. at 775 (citing Green v. Murphy, 259 F.2d 591, 594 (3d Cir. 1958) (en

banc)).1 Rashid=s reliance on United States v. Washington, 549 F.3d 905 (3d Cir. 2008),


   1
     In School Asbestos Litig., we noted that the reach of Green was somewhat unclear
as that case could be read to hold that mandamus might be available under extraordinary
circumstances. 977 F.2d at 775. We need not decide the reach of Green here as no
extraordinary circumstances are present.

                                               3
as authority supporting the availability of mandamus relief, is misplaced. Washington

involved a district court order vacating a criminal sentence, not a motion for recusal

pursuant to 28 U.S.C. ' 144. Id. at 917-18.2

              Accordingly, because the requested relief is not available, we will deny the

petition for a writ of mandamus.




   2
     To the extent Rashid argues in his mandamus petition that an appearance of judicial
bias exists in this case that requires recusal pursuant to 28 U.S.C. ' 455, Rashid did not
seek Judge Rufe=s recusal on this basis in District Court.

                                               4